Citation Nr: 1115912	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-40 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran initially claimed service connection for "[d]epression and/or other mental health issues."  In its June 2009 decision, the RO denied, among other things, service connection for depression (also claimed as other mental health issues).  In September 2009, the RO issued a deferred rating decision, noting that the Veteran's VA treatment records showed a diagnosis of depression with PTSD symptoms reportedly due to his Vietnam service.  After further development was completed with regard to the issue of service connection for PTSD, the RO issued a February 2010 decision wherein it denied service connection for PTSD.  In a June 2010 supplemental statement of the case (SSOC), the RO addressed entitlement to service connection for both depression and PTSD.  The RO certified an appeal of a claim of service connection for depression, also claimed as other mental health issues.  

Due to the nature of the disabilities and the requirements for substantiating such claims, the Board finds that service connection for PTSD should be treated as a separate and distinct issue.  Thus, the Board will address two issues of service connection for a psychiatric disability-one for PTSD and one for an acquired psychiatric disability other than PTSD.

On October 26, 2010, the Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

The Board also notes that in a March 2009 statement in support of claim and his July 2009 notice of disagreement, the Veteran asserted his belief that his hepatitis C may have resulted from an operation conducted at the VA medical center (VAMC) in Baltimore, Maryland, after his discharge from service.  Although the RO considered this assertion, finding that because his surgery was completed post-discharge, it was not considered to be a risk for in-service hepatitis exposure, the Board finds that the Veteran's assertion raises the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  As that claim has not yet been adjudicated, it is not properly before the Board at this time; hence, a claim for 38 U.S.C.A. § 1151 compensation benefits is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

(The decision below addresses the Veteran's claim of service connection for PTSD.  The claims of service connection for hepatitis C and an acquired psychiatric disability other than PTSD are addressed in the remand that follows the Board's decision.)

FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2010).

The Veteran asserts that he developed PTSD as a result of traumatic experiences during his military service in Vietnam.  Specifically, he attributes his claimed disability to witnessing a helicopter crash that killed 38 soldiers; the death of a soldier who was killed on the ground by debris from the crash; and hauling body bags after the helicopter crash.  Thus, the Veteran contends that service connection is warranted for PTSD.

As to the Veteran's claimed stressors, the Board notes that the RO has verified the Veteran's reported stressor of witnessing the helicopter crash.  The RO determined that on August 26, 1970, a CH-47 Chinook helicopter crashed in the vicinity of Landing Zone Judy, killing 31 soldiers.  The Veteran's service personnel records document that at the time of the crash, he was serving in the vicinity of the crash in Vietnam with the 196th Light Infantry Brigade (LIB), members of which were involved in the August 1970 incident.  Accordingly, the Veteran's stressor has been conceded.  

A review of the evidence of record shows that in December 2008, the Veteran was seen at the VA medical center (VAMC) in Minneapolis, Minnesota, at which time he was transferring care from another VAMC.  He related a history of depression and indicated that he was having feelings of hopelessness and suicidal and homicidal thoughts.  He stated that he experienced nightmares, felt numb and detached, and was easily startled by loud noises.  The examiner recorded an assessment of depression with PTSD symptoms and referred the Veteran to mental health for follow-up.  

In January 2009, the Veteran underwent a depression care initial assessment, via telephone.  His Patient Health Questionnaire-9 (PHQ-9) score suggested moderate to severe depression.  He was then seen by a VA clinical psychologist who diagnosed him as having major depressive disorder, single episode, moderate.  During a March 2009 psychiatric evaluation, the Veteran reported that "he was 'really down in the dumps' during his treatment for Hep[atitis] C and '[he] never got right.'"  The Veteran stated that he was not interested in behavioral treatment of depression.  The VA psychiatrist recorded Axis I diagnoses of major depressive disorder, history of alcohol abuse, and history of cocaine abuse.  That same month, the Veteran was seen for an initial hepatitis C visit.  A positive PTSD screen was recorded.  

In December 2009, the Veteran was afforded a VA PTSD examination, conducted by a VA psychologist.  The examiner acknowledged the Veteran's stressor of having witnessed the CH-47 Chinook helicopter crash.  The examiner noted that the Veteran had not been consistent in taking medication prescribed for his depression and that he was not currently receiving mental-health related services.  

Clinical evaluation of the Veteran revealed that he was alert and well oriented, although cognitive functioning was not formally assessed.  His affect was stable and appropriate for the content of speech.  He was noted to be a poor historian, providing vague responses with poor effort.  However, his thought and speech processes were coherent.  When asked to describe his most stressful military experience, the Veteran described the Chinook helicopter crash and resulting casualties of numerous servicemen aboard.  The Veteran stated that he had been riding in another helicopter, which had landed, and as he exited his helicopter and began walking up a hill, he heard a loud boom and turned around to see another Chinook helicopter being shot down.  The Veteran reported being 30 yards away from the landing pad when the helicopter crashed.  He also stated that two other soldiers, who had been aboard the same helicopter as the Veteran, were killed by debris from the downed helicopter.  The Veteran indicated his belief that had he not been some distance away from the landing pad, he too would have been killed.  The examiner determined that criterion A of the DSM-IV criteria for PTSD was met.  

The Veteran stated that he had occasional memories of the helicopter crash, but denied experiencing significant distress as a result of those memoires.  He stated that he only recalled the incident when he was around other servicemen or watched television about Iraq.  The examiner found the criterion B, relating to intrusive recollections, was not met as the Veteran's memories of the event did not cause him significant distress.  

As to criterion C, related to persistent avoidance of stimuli with the trauma and numbing of general responsiveness, the examiner found that the symptoms of criterion C that were endorsed by the Veteran did not appear to be tied in any way to his military service.  In that regard, the examiner noted that the Veteran denied efforts to avoid thoughts or feelings associated with the crash of the helicopter, or to avoid activities, places, or people that reminded him of the stressful incident.  The Veteran did report a restricted range of affect, but stated that he had felt that way since he was a child.  He also reported a sense of a foreshortened future, which he attributed to his chronic health problems.

The examiner noted that although the Veteran did indicate trouble sleeping, irritability, difficulty concentrating, and a mild degree of alertness, those symptoms had either recently emerged or had been present since childhood.  The examiner also determined that there existed no temporal or causal relationship between the criterion C and D symptoms endorsed by the Veteran and his military service.  With regard to criterion F, pertaining to the functional significance of the disturbance, the examiner found that the Veteran did not indicate a significant level of subjective distress regarding his feelings of detachment and restricted affect.  The Veteran also did not report any significant impairment in occupational functioning.  

The examiner also administered that Minnesota Multiphasic Personality Inventory (MMPI-2) test, which yielded a profile of marginal validity as a result of the Veteran's endorsement of an extreme number of items.  It was suggested that the Veteran may have deliberately exaggerated his level of distress.  In particular, the examiner noted that the Veteran had endorsed an item related to an attempt of suicide, but acknowledged that he had never attempted suicide.  He also endorsed an item related to sensory hallucinations, despite denying any such problems during his clinical interview.  Lastly, the Veteran's raw score of 123 on the Mississippi Scale for Combat-Related PTSD was above the recommended cut-off score of 108 for a probable PTSD diagnosis.

The examiner ultimately found that the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD at that time; nor did he appear to have met it any time in the past.  The examiner found that the Veteran did appear to be experiencing a number of depressive symptoms, but opined that it was apparent that the onset of those symptoms was subsequent to his treatment for hepatitis C.  

As to whether service connection is warranted for PTSD, the Board finds that the evidence fails to confirm a current diagnosis of PTSD.  Although the Veteran's VA treatment records indicated a positive PTSD screen, the only Axis I diagnoses of record in the VA treatment reports are major depressive disorder, history of alcohol abuse, and history of cocaine abuse.  (The Board notes that the DSM-IV uses a multiaxial assessment system, in which there are five axes of classification.  Axis I pertains to clinical disorders.)  On examination in December 2009, again the only Axis I diagnoses recorded were depressive disorder, not otherwise specified, alcohol abuse, and history of cocaine abuse, in early full remission.  The December 2009 VA examiner specifically found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner also determined that the Veteran had greatly exaggerated his responses on the MMPI-2.  

Accordingly, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has PTSD.  The United Stated Court of Appeals for Veterans Claims has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Without evidence of a current disability, the Board finds that the claim of service connection for PTSD must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2010).  

B. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all notification and development action needed to render a decision as to the claim of service connection for PTSD has been accomplished.  Through an October 2009 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection for PTSD.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  The letter also contained the general criteria for how VA assigns disability ratings and effective dates.  See Dingess, supra.  The Veteran was also sent a PTSD questionnaire in order to allow him to submit information concerning his alleged in-service stressors.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, service personnel records, VA outpatient treatment records, VA examination reports, information related to his in-service stressor, and statements from the Veteran.  The Veteran was also afforded a hearing in connection with his case.  

In December 2009, the RO afforded the Veteran a VA examination.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner recorded the Veteran's subjective complaints related to his PTSD, as well as the Veteran's account of his in-service stressor.  The examiner conducted a PTSD examination in accordance with the DSM-IV criteria and administered other diagnostic tests as deemed necessary.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim for service connection for PTSD and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

ORDER

Service connection for PTSD is denied.


REMAND

Regarding the Veteran's claims of service connection for hepatitis C and an acquired psychiatric disability other than PTSD, the Board finds that further development is warranted.

The Veteran has asserted his belief that his hepatitis C is related to his military service.  Specifically, he stated that while in Vietnam, he twice shared a needle when trying drugs in service.  He also reported in-service exposure to blood from picking up dead bodies.  Additionally, the Veteran has indicated that his depression resulted from his hepatitis C medication.  Thus, he primarily believes that service connection is warranted for hepatitis C on a direct basis and that service connection is warranted for depression on a secondary basis.  See 38 C.F.R. § 3.310 (2010).

It is unclear from the evidence when the Veteran was first diagnosed with hepatitis C, but is appears from his statements and medical records to have been in or around 2003.  

In regards to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

Although the Veteran did not respond to an April 2002 notice letter wherein the RO asked the Veteran to identify potential risk factors associated with hepatitis C, a VA treatment record dated in March 2009 lists the Veteran's hepatitis C risk factors as being: (1) blood transfusion/organ transplant prior to 1992; (2) combat related blood exposure; and (3) exposure to other people's blood through skin/mucous membranes.  No dates were provided in connection with these risk factors.  During his October 2010 hearing, the Veteran testified that after the CH-47 Chinook helicopter crash in August 1970, he and other soldiers were required to form a line and pass dead bodies up the hill.  He stated that he had to climb down through brush and pass the bodies up through brush, noting that it was likely that he had gotten scratched and thus had blood-to-blood contact with the dead bodies.  He also reported that he used a clean needle once, but denied sharing needles in service.  The Board notes that the VA treatment records disclose a history of cocaine abuse.  Thus, there are at least two identified risk factors associated with hepatitis C.

In this case, the Veteran has not yet been provided a VA examination in connection with his claim for service connection for hepatitis C and the Board finds that one is warranted.  See 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2010).  Accordingly, the Board finds that the claim of service connection for hepatitis C must be remanded for a VA medical examination that addresses the etiology of the Veteran's hepatitis C.  On remand, the Veteran should be scheduled for an examination in order to have an examiner provide an opinion regarding the etiology of the disease with consideration of the risk factors for contracting hepatitis C as identified in the April 17, 2001, VA training letter.

In light of the remand, the Veteran should be allowed to supplement the record and submit any further information and evidence regarding the risk factors for hepatitis C infection.  In this regard, the Board notes that the Veteran has indicated that he is currently receiving treatment for his hepatitis C at a VAMC.  VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  On remand, the Veteran should be asked to specify from which VAMC he is currently receiving treatment, and the AOJ should attempt to obtain all treatment records not previously associated with the record.  Further, a query for records should be made to the Minneapolis VAMC where the Veteran was most recently treated.  

Regarding the Veteran's claim of service connection for depression, the Board finds that that claim must also be remanded to the AOJ for further development and adjudication on a secondary basis.  

The Board notes that although in April 2009 the RO sent to the Veteran a letter notifying him of the evidence required to substantiate his claim for service connection for depression on a direct basis, that letter did not contain any notice regarding substantiating a service connection claim on a secondary basis.  Accordingly, on remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claim that includes specific notice on how to substantiate the claim on a secondary basis.  

The Board also notes that once VA undertakes the effort to provide a medical opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In his December 2009 VA examination report, the VA examiner found that although the Veteran did appear to be experiencing a number of depressive symptoms, it was apparent that the onset of those symptoms was subsequent to his treatment for hepatitis C.  The examiner thus opined that the Veteran's depression was therefore not causally related to his military service.  Because the VA examiner did not address the question of secondary service connection, the Board finds that on remand, the examination report should be returned to the examiner who conducted the December 2009 examination, if available, for an addendum that includes consideration of whether the Veteran's depression may be secondary to hepatitis C.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's hepatitis C has caused or made chronically worse the Veteran's depressive disorder.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim for service connection for depression on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hepatitis C or depression since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The AOJ should query the Minneapolis VAMC and obtain the Veteran's more recent treatment records (since May 2009) and associate those records with the claims folder.

3.  Schedule the Veteran for a VA examination by a physician with expertise in infectious diseases.  (This should be done after action requested in paragraph 2, above is completed.)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should examine the Veteran and conduct all necessary laboratory testing.  The examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  Specifically, the examiner is then requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service.  The bases for the opinion provided should be explained in detail.  The explanation should address the significance of the timing of the first manifestations of symptoms and diagnosis relative to the Veteran's period of military service from 1969 to 1971.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ should request that the examiner who conducted the December 2009 psychiatric examination, if he is still available, provide an addendum that considers whether it is at least as likely as not the Veteran's hepatitis C has caused or made chronically worse the Veteran's depressive disorder.  (This should be done after action requested in paragraph 2, above is completed.)  The examiner should again review the Veteran's claims folder, including a copy of this remand, and all opinions should be set forth in detail and explained in the context of the record.  

If the December 2009 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination to determine whether the Veteran's depressive disorder is attributable to his military service, or whether it was caused or chronically worsened by his hepatitis C.  

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


